Case: 3:21-cv-00193-TMR-MRM Doc #: 9 Filed: 07/20/21 Page: 1 of 5 PAGEID #: 174




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON


JESSICA LYNN GRIECO,

                      Petitioner,                :   Case No. 3:21-cv-193

       - vs -                                        District Judge Thomas M. Rose
                                                     Magistrate Judge Michael R. Merz

TERI BALDAUF, Warden,
 Ohio Reformatory for Women,

                                                 :
                      Respondent.


                                            ORDER


       This habeas corpus case, brought pro se by Petitioner Jessica Grieco to obtain relief from

her convictions in the Montgomery County Court of Common Pleas for involuntary manslaughter

and domestic violence, is before the Court for initial review upon filing pursuant to Rule 4 of the

Rules Governing § 2254 Cases (“Habeas Rules”). The case has been referred to the undersigned

United States Magistrate Judge pursuant to 28 U.S.C. § 636(b) and the Dayton General Order of

Assignment and Reference (General Order Day 13-01).



Initial Review



       Upon preliminary consideration pursuant to Rule 4, the Court finds that it does not plainly

appear from the face of the Petition and any exhibits attached thereto that the Petitioner is not

entitled to relief in this Court. Accordingly, it is hereby ORDERED that Respondent shall, not

                                                1
Case: 3:21-cv-00193-TMR-MRM Doc #: 9 Filed: 07/20/21 Page: 2 of 5 PAGEID #: 175




later than September 20, 2021, file an answer conforming to the requirements of Rule 5 of the

Rules Governing § 2254 Cases. Specifically, said answer shall respond to each allegation made

in the Petition, comply with Rule 5(c) regarding transcripts, raise any affirmative defense relied

on by Respondent, and state whether, from Respondent's perspective, any claim in the Petition is

barred by a failure to exhaust state remedies, a procedural bar, non-retroactivity, or a statute of

limitations.

       This Order does not authorize a motion to dismiss in lieu of an answer. If Respondent

wishes to obtain an adjudication of an affirmative defense apart from a decision on the merits,

Respondent may file a motion for judgment on the pleadings after the answer is filed.

       Before filing the answer, the Respondent shall file those portions of the state court record

needed to adjudicate this case. The Court’s CM/ECF Procedures Guide provides:

               1.1 Unless permitted by these procedures or otherwise authorized by
                   the assigned Judicial Officer or other rule, all documents
                   submitted for filing in this District shall be electronically filed
                   using the Case Management/Electronic Case Filing system
                   (“CM/ECF”) by converting each document into a searchable text
                   PDF document and uploading it into CM/ECF.

(June, 2019, revision; available at www.ohsd.uscourts.gov.)         Compliance with this rule is

mandatory and needed for the Court’s use of the record.

       When the record is filed electronically, the Court’s CM/ECF filing system will affix a

unique PageID number to each page of the record, displayed in the upper right-hand corner of the

page. All papers filed in the case thereafter by either party shall include record references to the

PageID number. Prior to filing the state court record, the Warden’s counsel shall ensure that any

borders on parts of the record (typically, court reporter transcripts) do not obscure the PageID

number when the page is filed. The record shall be indexed by insertion of “bookmarks” in the

.pdf version of the state court record uploaded to the Court’s CM/ECF system which display each

                                                 2
Case: 3:21-cv-00193-TMR-MRM Doc #: 9 Filed: 07/20/21 Page: 3 of 5 PAGEID #: 176




exhibit and the name of that exhibit in the record.

         As required by Fed.R.Civ.P. 5, a complete copy of the answer and state court record with

the PageID numbers and “bookmarks” must be served on Petitioner at the time of filing.

         Petitioner may, not later than twenty-one days after filing of the answer, file and serve a

reply to the answer.

         The Clerk is ordered to serve the Petition on Respondent and the Attorney General of Ohio,

Habeas        Corpus      Unit      of     the        Corrections   Litigation      Section     c/o

Brian.Higgins@ohioattorneygeneral.gov and Habeas.docketclerk@ohioattorneygeneral.gov.



Number of Copies



         The case is also before the Court on Petitioner’s Motion to be allowed to submit a reduced

number of copies of papers she files in this case (ECF No. 6). That request is denied as moot.

When Petitioner files a paper with the Court, it will automatically be electronically served on

whichever Assistant Attorney General enters an appearance to defend the case and Petitioner need

not serve the Attorney General by mail. The Court requires only the filed original which will be

scanned and docketed by the Clerk.



Appointment of Counsel



         Petitioner also moves the Court to appoint counsel to represent her in this case. Under 18

U.S.C. § 3006A, the Habeas Rules, and the Court’s Criminal Justice Act Plan, appointment of

counsel in non-capital habeas corpus cases is required only if an evidentiary hearing is ordered in



                                                  3
Case: 3:21-cv-00193-TMR-MRM Doc #: 9 Filed: 07/20/21 Page: 4 of 5 PAGEID #: 177




the case. Because of scarce resources, the Court is unable to appoint counsel in other habeas cases.

Accordingly, the Motion for Appointment of Counsel (ECF No. 5) is DENIED without prejudice

to its renewal if an evidentiary hearing is ordered.



Expansion of the Record



          Petitioner also moves to supplement the record with unspecified materials including

“affidavits and other evidence.” (ECF No. 7) The initial obligation to file the State Court Record

is on Respondent as provided earlier in this Order. Once that record is filed, Petitioner may move

to supplement it, but at this time her motion is premature and is DENIED. If Petitioner renews her

motion after the State files the record, Petitioner must include with the renewed motion any

materials she wishes to have added to the record. To put the matter differently, the Court will not

approve adding material to the record without first having seen what it is, rather than having it

described by category (e.g. “affidavits”).

          Petitioner should be aware that the ability of this Court to consider evidence not before the

state courts is severely limited by 28 U.S.C. § 2254(d)(2) and Cullen v. Pinholster, 563 U.S. 170

(2011).



Discovery



          Petitioner also moves the Court to grant her the right to conduct discovery in this case (ECF

No. 8). Like the request to supplement the record, this request for discovery is quite general; it

does not say what form of discovery Petitioner wishes to use (i.e., interrogatories, requests for



                                                   4
Case: 3:21-cv-00193-TMR-MRM Doc #: 9 Filed: 07/20/21 Page: 5 of 5 PAGEID #: 178




documents, etc.) or from which specific persons discovery would be requested. In its present form

the request for discovery is DENIED without prejudice to its renewal with the specifics that

Petitioner has not yet furnished. Petitioner should be aware that the same restrictions of evidence

not presented to the state courts adopted in Pinholster, supra, also apply to materials obtained in

discovery.

        Petitioner does make one specific request which should be addressed now. She asks that

she be provided with a transcript of the grand jury proceedings in this case. Respondent must, in

the Return of Writ, state whether those proceedings have already been transcribed and whether

Respondent opposes producing them to Petitioner. If Respondent opposes producing the grand

jury transcript, Petitioner may reply separately to that portion of the Return not later than fourteen

days after it is filed.



July 20, 2021.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                  5
